Citation Nr: 1717704	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for low back disability. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to July 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In April 2017, prior to promulgation of a decision in the matter, the Veteran indicated in writing that he wished to withdraw the appeal seeking a rating in excess of 20 percent for low back disability .  There is no question of fact or law remaining before the Board in these matters. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking an increased rating for low back disability; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw all of the pending appeals, further discussion of the impact of the VCAA on these matters is not necessary. 

Withdrawal: Low Back Disability 

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety or list the issue(s) withdrawn from the appeal.  Id. 

In the present case, the Veteran perfected an appeal as to the issue of entitlement to increased rating for low back disability in a June 2010 substantive appeal.  In April 2017 correspondence, the Veteran stated that he wished to withdraw the pending appeal before the Board.  The Board finds that there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction to review the appeal with respect to an increased rating for low back disability and the appeal must be dismissed. 


ORDER

The appeal seeking increased rating for low back disability is dismissed.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


